      Case 2:20-cv-02447-HLT-KGG Document 26 Filed 05/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

HUMAN RIGHTS DEFENSE CENTER,              )
                                          )
                       Plaintiff,         )          Civil Action No. 2:20-cv-02447-HLT-KGG
v.                                        )
                                          )
BOARD OF COMMISSIONERS OF                 )
JOHNSON COUNTY, KANSAS;                   )
CALVIN HAYDEN, Sheriff, in his official )
and individual capacities; and DOES 1-10, )
in their individual capacities,           )
                                          )
                       Defendants.        )


                                  STIPULATED DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii), the parties hereby agree that this case has been settled in

its entirety, that all issues and controversies have been resolved, and that the matter is to be

dismissed with prejudice. Except as provided in the Settlement Agreement, each party is to bear

its own attorney fees and costs. The parties have further agreed that the Court, in its discretion,

should retain jurisdiction to reopen the case solely for the purpose of enforcing the terms of the

Settlement Agreement, should it become necessary.


FERREE, BUNN & RIDGWAY, CHTD.                    HUMAN RIGHTS DEFENSE CENTER

 /s/ Brett T. Runyon                             /s/ Daniel Marshall                            _
Kirk T. Ridgway                                  Daniel Marshall
Brett T. Runyon                                  P.O. Box 1151
9393 W. 110th Street, Suite 200                  Lake Worth, FL 33460
Overland Park, KS 66210                          (p) (561) 360-2523
(p) (913) 381-8180                               (f) (561) 828-8166
(f) (913) 381-8562                               Dmarshall@hrdc-law.org
brunyon@fbr2law.com                              Attorney for Plaintiff
kridgway@fbr2law.com
Attorneys for Defendants
